Citation Nr: 0205316	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1973 to May 1993.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.


FINDING OF FACT

The medical evidence establishes that the currently diagnosed 
adult-onset diabetes mellitus had its onset in service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  In essence, he contends that certain of 
his service medical records contain indications of the onset 
on diabetes which was diagnosed after service.

In the interest of clarity, the Board will initially set 
forth the law and regulations which are relevant to this 
case.  The factual background will then be described.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).
  
For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veteran's Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

The veteran's service medical records show findings of 
elevated glucose in June 1992.  In July 1992, the veteran was 
placed on a calorie restricted diet for weight loss.  In 
September 1992, the veteran was diagnosed with probable 
glucose intolerance.  He was noted to have a family history 
of adult-onset diabetes mellitus on his mother's side.  In 
October 1992, he was referred for diabetic diet instruction.  
A hypoglycemic condition was noted.  In November 1992 he was 
given a consultation by a dietitian in which he was 
recommended a dietary regimen to control his low blood sugar.  
At the time, he reported that he experienced "shaky" 
symptoms, which were resolved by eating.  

In December 1992, the veteran was treated for weight control 
problems.  The assessment at the time was that he was 
overweight with mild hypoglycemia symptoms.  The treating 
physician commented that "I think [the veteran is] at risk 
for developing adult onset diabetes."  The treatment plan 
was for the veteran to be referred for consultation by a 
nutritionist.  A January 1993 nutrition clinic report shows 
that the veteran was diagnosed with hypoglycemia and was 
prescribed with a diet to treat that condition.

In May 1993, the veteran retired from active duty after 20 
years of service.
The veteran was provided with a VA examination in August 
1993.  He reported a history of hypoglycemia but denied 
having a history of diabetes.  The examiner remarked that the 
veteran was a good candidate for diabetes mellitus due to his 
condition.  A September 1993 blood work-up shows that he had 
a high level of blood glucose, which was deemed to be 
abnormal.

Medical records from the veteran's private physician, Dr. F., 
show that beginning in April 1998 he was treated for 
complaints of paresthesias of his toes which reportedly had 
their onset three months earlier.  At the time, Dr. F. 
contemplated that these symptoms were possibly secondary to a 
history of elevated blood sugar in the form of adult-onset 
diabetes mellitus.  A treatment report dated in June 1998 
shows that the veteran was diagnosed with adult-onset 
diabetes mellitus.  He was prescribed Glucophage medication 
to treat his diagnosis.

The report of a January 2000 VA examination for diabetes 
shows that the veteran reported that during active duty he 
had low blood sugar and was diagnosed with hypoglycemia.  He 
reportedly did well until April 1998, when he experienced an 
episode of numbness in his feet and, upon treatment, was 
found to have elevated blood sugar and diabetes mellitus, for 
which he was prescribed Glucophage.  By January 2000, he was 
on Glucophage and also Glipizide medication to treat his 
diabetes.  The VA examiner's diagnosis was history of adult-
onset non-insulin-dependent diabetes mellitus diagnosed in 
1998 with good control of his blood sugar through medication.  

In his commentary, the VA examiner stated that he reviewed 
the veteran's claims file and the aforementioned medical 
records and history.  He remarked that though he could find 
indications in the record of hypoglycemia in 1992, he was 
unable to find any objective documentation of low blood 
sugar.  The examiner was also unable to find any objective 
correlation between the veteran's elevated hypoglycemia 
during service and his present diagnosis of diabetes.  The 
examiner acknowledged that diabetes was silent in nature and 
that the veteran could have been diabetic for a longer period 
but that his diabetes escaped notice.  The examiner remarked 
that there was no way for him to determine how far the 
veteran may have had an elevated blood sugar condition prior 
to his first diagnosis of diabetes mellitus in April 1998.

At an August 2001 hearing before the undersigned Board Member 
at the RO, the veteran and his spouse presented testimony in 
support of his claim.  The veteran's  testimony was that the 
veteran's first experienced night sweats, increased thirst 
and water consumption and increased frequency of urination in 
1991 during his deployment to Southwest Asia.  Also in 1991, 
he noticed that he developed increased sensitivity in his 
feet and that he would experience dizziness, problems with 
concentrating and shaking hands when he missed eating meals.  
His condition would improve if he drank fruit juice.  The 
veteran reported that he was found to have hypoglycemia and 
recurrent elevated blood pressure readings in 1992.   He 
believed that all these aforementioned symptoms were related 
to diabetes and indicated onset of this disease in service.  
The veteran reported that he was not diagnosed with diabetes 
until approximately five years after he separated from active 
duty.  He reported that this first diagnosis was based on a 
finding of neuropathy which was an advanced symptom of 
diabetes and thus indicated that he had diabetes well before 
his first diagnosis of this disease.  

In February 2002, the Board obtained an expert medical 
opinion on the issue of whether the veteran's diabetes 
mellitus could be related back to service, given the evidence 
of record.  The reviewing physician was asked to state 
whether it was at least as likely as not that the 
hypoglycemia noted in service and/or the abnormal test 
results showing elevated blood glucose in September 1993 
constituted an initial manifestation of the diabetes mellitus 
which was eventually diagnosed in 1998.

After a review of the veteran's claims file, the reviewing 
physician stated that it was more likely than not that 
elevated blood sugar measurements and reactive hypoglycemia 
recorded in service were initial manifestations of the 
diabetes mellitus which was first diagnosed in 1998.  The 
medical expert indicated that the medical evidence 
establishes a date of onset of 1992-1993.  The reviewing 
physician based this opinion on elevated fasting blood sugar 
readings of 117 taken in July 1992 and 118 taken in September 
1992, and on a glucose tolerance test in September 1992, with 
fasting blood sugar readings of 110 initially, 220 at 1/2 hour, 
186 at 1 hour, 52 at 2 hours, and 87 at 3 hours.  This showed 
that the veteran was symptomatic at 2 hours.  The veteran was 
subsequently put on a hypoglycemia-diabetic diet.  The 
reviewing physician observed that diabetes mellitus is an 
illness that progresses on a continuum from normal blood 
sugars to frank diabetes, which at current standards is any 
glucose above 200.  He stated that episodes of hypoglycemia 
several hours after a carbohydrate load are entirely 
consistent with reactive hypoglycemia seen in early diabetes 
mellitus.  The medical expert also commented that it is not 
unusual for a diagnosis of diabetes to be delayed.

Analysis

Preliminary matters- VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, the VCAA redefines the obligations 
of VA with respect to the duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues which are being decided 
herein.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In December 1998, after the veteran filed his initial claim 
for service connection for diabetes mellitus, the RO sent a 
letter to the veteran informing him of the action taken to 
obtain evidence on his behalf and informing him of the date 
by which additional evidence must be received.  In May 2002, 
the RO sent a letter to the veteran notifying him of 
additional evidence obtained and of the deadline for 
submitting further evidence or argument.

The Board also observes that the veteran was informed in the 
August 1999 rating decision, the October 1999 statement of 
the case (SOC), and the February 2000 supplemental statement 
of the case (SSOC) of the relevant law and regulations, and 
of the types of evidence that could be submitted by him in 
support of his claim.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board concludes that the statutory duty to assist has 
been satisfied.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  The Board notes 
that the veteran was afforded a VA examination in January 
2000 which specifically addressed diabetes, the disease for 
which he seeks compensation and that it referred this case 
for the opinion of an independent medical expert.  

The Board is aware of no additional evidence which may be 
pertinent to an informed decision as to this issue, and the 
veteran and his representative have not pointed to any such 
evidence.  In this regard, at the August 2001 hearing the 
veteran reported that there were no pertinent outstanding 
records which should be obtained.  In the time since the 
hearing the veteran has been additional accorded opportunity 
to present evidence and argument in support of his claim.  
The Board finds that VA made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including presenting testimony at a personal 
hearing at the RO.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

As an initial mater, the veteran's DD 214 does not show 
service in Vietnam or Southeast Asia and the veteran stated 
at his August 2001 hearing that he had never served in these 
areas during active duty.  Therefore, a recent revision to 
the regulatory presumptions permitting service connection for 
adult-onset (Type II) diabetes mellitus due to exposure to 
chemical herbicides used in the Southeast Asia Theater of 
Operations, which was promulgated on July 9, 2001, is not 
applicable to this case.  See 38 C.F.R. §§ 3.307, 3.309(e) 
(2001).

The evidence of record, which has been reported above, does 
not indicate that diabetes mellitus was diagnosed until 1998, 
five years after the veteran retired from military service.   
The veteran does not contend otherwise.  Rather, he points to 
laboratory findings and other evidence during service which 
may have been evidence of diabetes during service.  He has 
also noted that when diabetes mellitus was diagnosed in 1998, 
it involved neurological symptomatology, which is indicative 
of a relatively advanced stage of the disease.    

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  
While the service medical records show that the veteran was 
noted to be hypoglycemic and at risk for developing adult-
onset diabetes mellitus.  Similarly, on VA examination in 
August 1993, the examiner remarked that the veteran was a 
good candidate for diabetes mellitus due to his history of 
hypoglycemia but made no diagnosis of this disease.  These 
comments made during and shortly after service regarding the 
veteran's risk of developing diabetes indicate that his 
physicians were very mindful of the possibility of such a 
condition occurring.  However, ultimately no such diagnosis 
was rendered, either during military service or within the 
one-year presumptive period thereafter.  

Notwithstanding this, service connection may still be granted 
under the provisions of 38 C.F.R. § 3.303(d) if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  

On VA examination in January 2000, the examining physician 
affirmed the diagnosis of adult-onset diabetes mellitus made 
in 1998.  After reviewing the veteran's medical history, the 
examiner concluded that, although there was no objective 
correlation between the diagnosis and the veteran's service, 
diabetes was a disease of insidious nature and the veteran's 
diabetic condition could have been active before its first 
diagnosis in 1998.  However, the examiner stated that there 
was no way for him to determine how far prior to the initial 
diagnosis the veteran may have had an elevated blood sugar 
condition.  

Because of the somewhat complex medical question involved, 
the veteran sought the opinion of a medical expert.  The 
expert medical opinion in February 2002 interpreted the 
elevated fasting blood sugar readings taken in July and 
September of 1992 as indicating the onset of diabetes 
mellitus at that time.  The reviewing physician observed that 
diabetes mellitus is an illness that progresses on a 
continuum.  He referred to the veteran being put on a 
hypoglycemia-diabetic diet at that time and stated that 
episodes of hypoglycemia several hours after a carbohydrate 
load are entirely consistent with reactive hypoglycemia seen 
in early diabetes mellitus.  The reviewing physician found it 
more likely than not that the elevated blood sugar 
measurements and reactive hypoglycemia recorded in service 
were initial manifestations of diabetes mellitus; he 
established a date of onset of 1992-1993 (i.e. during service 
or within the one year presumptive period thereafter).

The Board finds that both the January 2000 and February 2002 
opinions are based on a complete review of the medical 
evidence, and were rendered by competent medical 
professionals.  While these opinions reach somewhat different 
conclusions, they do not necessarily conflict, as both 
concede the possibility of in-service onset.  The February 
2002 reviewing physician determined that the blood sugar 
readings taken in service support a finding that the veteran 
exhibited an early stage of diabetes at that time, while the 
January 2000 examiner did not think the evidence was 
sufficient to make that determination.  

In short, the evidence in this case reveals symptoms and 
laboratory findings consistent with the onset of diabetes 
mellitus during the latter stages of the veteran's service.  
Although diabetes melitis was not diagnosed at the time, it 
appears that according to the expert medical opinion obtained 
by the Board, in hindsight it could have been so diagnosed.  
The medical opinions make it clear that diabetes mellitus is 
a disease of insidious onset and that diagnosis is not 
certain.

Based on this evidentiary record, the Board finds that there 
is at least an approximate balance of the positive and 
negative evidence with regard to the issue of whether the 
veteran's currently manifested diabetes mellitus is related 
to his period of active service.  Therefore, resolving any 
remaining doubt in the veteran's favor, the claim for service 
connection for diabetes mellitus is granted.  
See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  


ORDER

Service connection for diabetes mellitus is granted.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

